Citation Nr: 0532185	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-13 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for kidney stones, to 
include as a residual of Agent Orange exposure or as a 
residual of exposure to ionizing radiation. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran had verified active duty from September 1963 to 
September 1969.  His DD Form 214 also reflects other service 
of 2 years, 1 month, and 21 days.  Notably, his DA Form 20 
reflects that he served from July 1961 to September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 RO decision that denied the 
veteran's claim of service connection for kidney stones on 
the basis of Agent Orange and radiation exposure.  In March 
2005, the veteran presented testimony at a Board hearing held 
in Washington, D.C.  In May 2005, the Board remanded the case 
to the RO for further development.  


FINDINGS OF FACT

1.  There is no objective evidence that the veteran was 
exposed to ionizing radiation during service.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  There is competent medical evidence showing that left 
lower quadrant and flank pain and other related genitourinary 
symptoms, displayed during service, were indicative of 
service-connected prostatitis. 

4.  There is no competent medical evidence establishing that 
kidney stones or residuals of such, if any, are etiologically 
related to an injury or disease in service, or to radiation 
or Agent Orange exposure during service.




CONCLUSION OF LAW

Kidney stones were not incurred in active service and may not 
be presumed to have been incurred during active service.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). 

In this case, the RO did provide the veteran with notice of 
the VCAA in August 2001, and September 2002 and November 2002 
letters prior to the initial decision on the claim in August 
2003.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.  Moreover, the 
requirements with respect to the content of the VCAA notice 
were met in this case.  VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).
In this case, the RO informed the appellant in the August 
2001 and September and November 2002 VCAA letters about the 
information and evidence that is necessary to substantiate 
his claim.  The RO informed the veteran of the information or 
evidence it needed from him and what he could do to help with 
his claim.  The RO also informed the veteran that it would 
help him obtain private treatment records if he filed out 
certain Release of Information forms that would enable the RO 
to assist him in this regard, and the RO provided him with 
the forms.  The RO also advised the veteran what VA would do 
to assist him in the development of his claim.  Although the 
VCAA notice letter that was provided to the appellant did not 
specifically contain the "fourth element," the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to her claim.  In this regard, the 
RO has also informed the appellant in the rating decision, 
statement of the case, and supplemental statement of the 
case, of the reasons for the denial of his claim and, in so 
doing, informed him of the evidence that was needed to 
substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim. Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  In addition, the duty to assist the 
appellant also has been satisfied in this case.  The 
veteran's service, private and VA medical records are on 
file.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Factual Background

The veteran's service personnel records show that he served 
as a laundry specialist.  His DD Form 214 reflects that he 
completed chemical, biological and radiological training. 
When the veteran was examined for enlistment purposes in July 
1961, it was noted that his genitourinary system was normal.  
On August 28, 1968, he presented for treatment following some 
heavy lifting.  He said he had a 2-day history of pain of the 
left side of the groin.  It was also noted that he complained 
of left flank and inguinal pain which was referred to the 
left testicle.  A physical examination was negative.  The 
impression was a muscle strain.  Treatment included a scrotal 
support device.  

On September 3, 1968, the veteran received follow-up 
treatment.  He continued to complain of left lower quadrant 
pain which was referred to the left testicle.  He also 
complained of dysuria and an occasional white urethral 
discharge, with no hematuria.  A physical examination was 
negative.  His urinalysis was positive for albumin.  The 
genitourinary screen was negative for cancer.  The 
impressions included rule out renal calculi and nonspecific 
urethritis.

On September 6, 1968, the veteran indicated that his left 
lower quadrant pain was less frequent; he had some dysuria; 
and his discharge was decreasing.  

A urology consultation report, dated on September 9, 1968, 
shows that the veteran complained of pain of the left flank 
and inguinal areas with referred pain of the left testicle, 
and a clear urinary discharge.  It was noted that he had a 
history of heavy lifting.  The provisional diagnoses were 
rule out renal calculus, epididymitis, and a muscle strain.  
Following a consultation examination, the impression was mild 
prostatitis. 

On September 12, 1968, the veteran indicated that his pain 
was just about gone.  He also related that he did not have 
urinary discharge as frequently.

Service medical records, dated in late September 1968, 
reflect that the veteran had a persistent urinary tract 
infection.  An intravenous pyelogram (IVP) was normal.  The 
impressions were nonspecific urethritis and resolving 
prostatitis. 

On separation examination in August 1969, the veteran's 
genitourinary system was normal.  The veteran noted that he 
had an occasional slight ache of the left side and that he 
occasionally felt as though a drop of urine would come out 
following urination. 

A private July 1970 IVP report shows that there was slight 
fullness of the distal left ureter.  A January 1971 IVP 
report reflects that both kidneys were normal in size and 
shape.  Private medical records, dated in September 1976, 
reflect diagnoses including prostatitis and herpes.  In 
February 1978, it was noted that he had kidney stone pain in 
the right flank when he lifted things and had occasional pain 
in the left testes.  Following an examination, the impression 
was muscular pain.  A February 1978 IVP report reflected a 
slight increase in the size of the upper pole calculus of the 
right kidney, suboptimal opacification (which was believed to 
reflect poor bilateral renal function and which was of 
unknown etiology), and mild ectasia of the lower ureters.  
True obstruction of hydronephrosis was not present aside from 
the calculus.  A November 1979 IVP report shows that there 
was an opaque density projected over the region of the left 
renal pelvis which could represent left renal calculus.  
Another report, dated the same month, reflected right 
ureteral calculus. 

A November 1985 private medical record shows that the veteran 
experienced the sudden onset of very severe left flank pain.  
It was reported that he had experienced kidney stones in the 
past, which had been removed many years earlier.  As for his 
current status, he reported, he had no problems with kidney 
stones and had not had recent follow-up treatment.  In 
December 1985, the veteran reported he had not recovered any 
kidney stone fragments, and it was noted he had small 
ureteral calculus of the left kidney.  

In January 1987, the veteran complained of right flank 
discomfort and speculated he may have a kidney stone.  
Following an examination, the impression was a right flank 
ache of unknown etiology.  A February 1987 private medical 
record shows that the veteran had renal cysts.  

A September 1989 computerized tomography (CT) scan of the 
abdomen did not reveal any gross signs of renal pathology.  
In 1989 and 1990, the veteran presented intermittently with 
complaints of flank pain.  Among the impressions was flank 
discomfort and testalgia of unknown etiology; doubtful 
urological difficulty; and a prior history of kidney stones. 

An October 1989 record shows that the veteran's records had 
been reviewed and did not show any evidence of kidney stones.  
The veteran reported his belief that some of his symptoms 
could be related to his Agent Orange exposure.  The examiner 
indicated that he did not know anything about this matter. 

Private medical records, dated in September 1990, reflect 
complaints of discomfort of the left side of the abdomen, 
left groin, left testicle, left flank, left back, and left 
posterior leg.  Private medical records, dated in May 1994, 
show that the veteran complained of flank pain.  

Private medical records, dated in October 2000, show that the 
veteran reported that he had had right flank discomfort and 
kidney stones in the past.  Following an examination, the 
impressions included a history of some right flank discomfort 
which had abated.  It was also noted that he had benign 
prostatitic hypertrophy.  An August 2001 VA general medical 
examination report shows that the veteran had a history of 
kidney stones in 1970, and had kidney stones removed in 1985.

In a January 2003 statement, Dr. J.H.S., II., indicated that 
the veteran had been treated in his urology practice since 
March 1974.  It was noted that the veteran had been diagnosed 
as having right renal calculus in February 1978 and 
subsequently underwent a right upper ureteral lithotomy in 
November 1979.  It was noted that the veteran had been 
hospitalized in November 1985 for left flank pain but no 
stones were recovered from that episode.  

At a March 2005 Board hearing, the veteran testified that his 
kidney stones were attributable to his herbicide exposure.  
He also said that such could be attributable to chemical 
exposure in Germany, while serving in the laundry unit or 
attributable to radiation exposure.

A July 2005 VA general medical examination report shows that 
the examiner reviewed the claims folder.  It was noted that 
the veteran had served in a laundry and bath platoon, and was 
involved in the "decontamination of chemical and biological 
agents."  He said he served one year in Vietnam, and denied 
any combat service.  A past history of right renal calculi 
removal in November 1979 was noted.  Complaints included 
right flank pain with no nocturia, dysuria, or hematuria.  
Following a claims file review to include the veteran's 
service medical records, it was noted that the veteran's 
symptoms during service, in August 1968, were more than 
likely related to his prostatitis as his symptoms were 
localized to the left side and his IVP was normal.  It was 
noted that his subsequent kidney stones were on the right 
side and he continued to have intermittent flank pain.  It 
was noted he had no further episodes (of kidney stone) and 
had not been diagnosed as having renal calculi.  Present 
treatment was for prostatitis. 

Service Connection Laws and Regulations

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran 
served ninety days or more during a period of war and certain 
chronic diseases, such as cardiovascular-renal disease and 
calculi of the kidney, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Analysis

A review of the veteran's service medical records shows that 
when he was examined for enlistment purposes in July 1961, 
his genitourinary system was normal.  In August 1968, he 
presented for treatment after doing some heavy lifting.  He 
complained of left flank and inguinal pain.  The assessment 
was a muscular strain.  Subsequent service medical records, 
dated in September 1968, show continued complaints of left 
lower quadrant pain, as well as complaints of urinary 
discharge.  An IVP was normal.  The impressions were 
nonspecific urethritis and prostatitis.  On separation 
examination in August 1969, his genitourinary system was 
normal.  The veteran did indicate, however, that he had 
occasional left flank pain and occasionally emitted a drop of 
urine following urination.

Within one year of the veteran's service discharge, there is 
no evidence showing renal disease or renal calculi.  While a 
July 1970 IVP showed slight fullness of the distal left 
ureter, no findings of renal calculi or kidney stones were 
made.  Notably, a few months later, a January 1971 IVP 
reflected that the veteran's kidneys were normal in size and 
shape.  Many years later, beginning in 1978, medical evidence 
establishes findings including upper pole calculus of the 
right kidney.  Evidence in the mid-1980s shows continued 
treatment for kidney stones.  More recent medical evidence 
shows treatment for prostatitis.

In July 2005, the veteran underwent a VA examination to 
address the etiology of his kidney stones.  Following a 
claims file review and interview and evaluation of the 
veteran, it was essentially determined that the veteran's 
inservice genitourinary complaints (including left flank 
pain) were attributable to service-connected prostatitis.  It 
was noted that kidney stones were found later (i.e. long 
after service) and were located on the right side.  There is 
no competent medical evidence to the contrary.  Accordingly, 
the claim for service connection for kidney stones on a 
direct basis, i.e., as incurred in service, and on a 
presumptive basis under section 3.309(a) must be denied.
Herbicide Exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided that the requirements of 
section 3.307(a)(6) are met and that the rebuttable 
presumption provisions of section 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Section 
3.307(d)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(d)(6)(iii).  
 
In this case, service records reflect that the veteran served 
in Vietnam, and  therefore he is presumed to have been 
exposed to herbicide agents, including Agent Orange, during 
this service.  Although the veteran has met the regulatory 
presumption of exposure to Agent Orange with active service 
in the Republic of Vietnam during the Vietnam era, the 
medical evidence of record reveals that the veteran's claimed 
disability (i.e. kidney stones) is not among the diseases 
specified at 38 C.F.R. § 3.309(e) for which presumptive 
service connection on the basis of Agent Orange exposure is 
warranted.  Notwithstanding the presumption of service 
connection in the law afforded for certain diseases based on 
Agent Orange exposure, a veteran is not precluded from 
establishing service connection for another disease or 
disability with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  However, in this 
case, the veteran has submitted no evidence of actual 
exposure to herbicides in service in order to substantiate a 
claim for service connection due to herbicide exposure on a 
direct, rather than a presumptive basis, a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee, 34 F.3d at 1043.  
Accordingly, a claim on this basis must also be denied.
Radiation Exposure

The veteran also contends that his kidney stones are the 
result of his exposure to ionizing radiation in service.  He 
claims that he was exposed to ionizing radiation during 
active duty when he participated in Chemical, Biological and 
Radiological training.  The veteran's separation papers, DD 
Form 214, confirm that he completed CBR training during 
service.  The Board notes, however, that confirming exposure 
or obtaining a dose estimate is not needed in this case 
because, as noted below, the veteran does not have a 
radiogenic disease for the purposes of 38 C.F.R. § 3.311.

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  The 
first basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311.  Finally, as was the case with claims based 
on Agent Orange exposure, a veteran is not precluded from 
establishing service connection for a disease based on 
radiation exposure with proof of actual direct causation.  
Combee, 34 F.3d at 1043.

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of time.  
38 C.F.R. § 3.309(d)(2).  The evidence of record does not 
reveal that kidney stones is a type of cancer which would 
warrant presumptive service connection on the basis of being 
a disease specific to a radiation-exposed veteran.  Id.  
Moreover, a "radiation-exposed veteran" is defined as a 
veteran who was involved in a "radiation-risk activity" 
during military service.  Such a radiation-risk activities 
include participation at atmospheric nuclear tests; being 
present at Hiroshima or Nagasaki during specific periods of 
time; and service at specific nuclear weapons production 
facilities.  38 C.F.R. § 3.309(d)(3).  In the present case 
the evidence of record does not reveal that the veteran meets 
any of the criteria to be considered a "radiation-exposed 
veteran."  As such, the preponderance of the evidence is 
against a grant of service connection on this basis.  38 
C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  Again, however, 
the veteran's kidney stones or residuals of such are not 
radiogenic diseases as contemplated by the regulations.  Only 
when there is evidence that a veteran suffers from a 
radiogenic disease does 38 C.F.R. § 3.311 set out specific 
requirements for the development of evidence.  In the present 
case there is no evidence that the veteran suffers from a 
radiogenic disease.  As such, service connection cannot be 
granted based on radiation exposure under 38 C.F.R. § 3.311.

With regard to service connection for kidney stones based on 
actual proof of direct causation by radiation, the veteran 
has submitted no evidence to substantiate a claim for service 
connection due to radiation exposure on a direct, rather than 
a presumptive basis, which is a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee, 34 F.3d at 1043.  
Accordingly, a claim on this basis must also be denied.

In sum, the preponderance of the evidence is against the 
claim of service connection for kidney stones; as such, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for kidney stones is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


